Abatement Order filed March 26, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00496-CV
                                 ____________

                ERIC HOOD A/K/A TIM SACKETT, Appellant

                                         V.

    FINANCIAL FREEDOM, A DIVISION OF CIT BANK NA, Appellee


                     On Appeal from the 152nd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2013-12687


                            ABATEMENT ORDER

      The supplemental reporter’s record in this case was due November 29, 2018.
See Tex. R. App. P. 35.1. The record was not filed. We granted three extensions of
time up to March 13, 2019. When we granted the third extension we noted that no
further extensions would be entertained absent exceptional circumstances, and
instructed the court reporter that if the record was not filed, the court would order
the trial court to conduct a hearing to determine the reason for failure to file the
record. The record has not been filed with the court. The trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). Because the reporter’s record has not been filed as ordered, we
issue the following order.

      We direct the judge of the 152nd District Court to conduct a hearing at which
the court reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to
determine the reason for failure to file the record; (b) to establish a date certain when
the reporter’s record will be filed, and (c) to make findings as to whether the court
reporter should be held in contempt of court for failing to file the reporter’s record
timely as ordered. We order the trial court to prepare a record, in the form of a
reporter’s record, of the hearing. The trial judge shall make findings of fact and
conclusions of law and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
before the date set for the hearing, the appeal will be reinstated, and the trial court
need not hold a hearing.



                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.